 


109 HR 742 RH: Occupational Safety and Health Small Employer Access to Justice Act of 2005
U.S. House of Representatives
2005-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 46 
109th CONGRESS 1st Session 
H. R. 742 
[Report No. 109–61, Parts I and II] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Norwood (for himself, Mr. Boehner, Mr. Sam Johnson of Texas, Mr. McKeon, Mr. Ehlers, Mrs. Biggert, Mr. Keller, Mr. Wilson of South Carolina, Mr. Kline, Mr. Paul, and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
 
April 27, 2005 
Reported without amendment and referred sequentially to the Committee on the Judiciary, for a period ending not later than May 6, 2005 for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(l), rule X 
 
 
May 6, 2005 
Referral to the Committee on the Judiciary extended for a period ending not later than May 20, 2005 
 
 
May 20, 2005 
Additional sponsors: Mr. Fortuño, Mrs. Drake, Mr. Pitts, Mr. Hall, Mr. Marchant, Mr. Sullivan, Mrs. Musgrave, Mr. Boustany, Mr. Price of Georgia, Mr. Barrett of South Carolina, Mr. Souder, Ms. Foxx, and Mr. Kuhl of New York  
Deleted sponsor: Mr. Price of North Carolina (added March 10, 2005; deleted April 6, 2005) 
 
 
May 20, 2005 
Reported from the Committee on the Judiciary, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to provide for the award of attorneys’ fees and costs to small employers when such employers prevail in litigation prompted by the issuance of a citation by the Occupational Safety and Health Administration. 
 
 
1.Short titleThis Act may be cited as the Occupational Safety and Health Small Employer Access to Justice Act of 2005. 
2.Award of attorneys’ fees and costsThe Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) is amended by redesignating sections 32, 33, and 34 as sections 33, 34, and 35, respectively, and by inserting after section 31 the following new section: 
 
32.Award of attorneys’ fees and costs 
(a)Administrative ProceedingsAn employer who— 
(1)is the prevailing party in any adversary adjudication instituted under this Act, and 
(2)had not more than 100 employees and a net worth of not more than $7,000,000 at the time the adversary adjudication was initiated,shall be awarded fees and other expenses as a prevailing party under section 504 of title 5, United States Code, in accordance with the provisions of that section, but without regard to whether the position of the Secretary was substantially justified or special circumstances make an award unjust. For purposes of this section the term adversary adjudication has the meaning given that term in section 504(b)(1)(C) of title 5, United States Code. 
(b)ProceedingsAn employer who— 
(1)is the prevailing party in any proceeding for judicial review of any action instituted under this Act, and 
(2)had not more than 100 employees and a net worth of not more than $7,000,000 at the time the action addressed under subsection (1) was filed,shall be awarded fees and other expenses as a prevailing party under section 2412(d) of title 28, United States Code, in accordance with the provisions of that section, but without regard to whether the position of the United States was substantially justified or special circumstances make an award unjust. Any appeal of a determination of fees pursuant to subsection (a) of this subsection shall be determined without regard to whether the position of the United States was substantially justified or special circumstances make an award unjust. 
(c)Applicability 
(1)Commission proceedingsSubsection (a) shall apply to proceedings commenced on or after the date of enactment of this section. 
(2)Court proceedingsSubsection (b) shall apply to proceedings for judicial review commenced on or after the date of enactment of this section.. 
 
 
May 20, 2005 
Reported from the Committee on the Judiciary, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
